Citation Nr: 1605550	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-11 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for amputated toes following hammertoe surgery, right foot, which was provided by the VA Medical Center staff in San Fransisco, California, in July 2004.

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT

1.  The Veteran underwent a hammertoe operation on his right foot at the San Fransisco VA Medical Center (VAMC) in July 2004.

2.  Following this procedure, the Veteran fell while stepping out of his vehicle, injuring the toes of his right foot in the process.

3.  The Veteran underwent an additional procedure on the right foot in September 2004, at which time the right, third toe was partially amputated.

4.  In November 2004, right foot digits 2-5 were amputated.

5.  The preponderance of the evidence fails to indicate that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment.

7.  The preponderance of the evidence fails to indicate that the additional disability was an event not reasonably foreseeable.  






CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for amputated toes following hammertoe surgery, right foot, as a result of VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.361 (2015); VAOGCPREC 05-01 (February 5, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran nor his representative has alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Medical records pertinent to the Veteran's claim have been obtained, and the Veteran has not identified any outstanding medical records.  In a March 2015 statement, the Veteran's representative indicated that the Veteran did not desire a hearing before a Veterans Law Judge.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary in order to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, pursuant to a June 2015 request, an independent medical opinion (one outside of the VA system) has been associated with the file from an orthopedic surgeon, which discussed all applicable medical principles relating to the issue discussed herein, and the analysis is considered adequate upon which to decide the claim at issue.  

Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Instead, the Veteran submitted a statement in October 2015 contending that, had he been issued a wheelchair by VA, then the course of events leading to this claim would have been avoided.  Neither the Veteran nor his representative disagreed with the opinion with regard to the facts surrounding the surgical procedure in question.  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard.

Entitlement to compensation under 38 U.S.C. § 1151

In this case, the Veteran underwent a hammertoe operation at the San Fransisco VAMC in July 2004.  Unfortunately, gangrene developed in several of the toes of the Veteran's right foot following the operation, and toes 2 through 5 on the Veteran's right foot were amputated.  The Veteran contends that VA care and the surgery were essentially negligent, which led to the need to amputate his toes.

The procedure in question involved an arthrodesis of the PIPJ, digits 2-4 and EHL tendon lengthening and arthroplasty of the fifth digit with a metatarsal head resection.  The Veteran reported that his toes were purple following the procedure, that he fell afterward and also hit his foot on a door.  He returned to the hospital 48 hours after the procedure, at which time he was admitted for several days.  He underwent a second procedure in September 2004, in which the third right toe was partially amputated due to ischemia.  As noted, following a November 2004 procedure, toes 2-5 were amputated due to osteomyelitis.  

There are essentially two questions that ultimately need to be answered in this case.  First, VA must examine whether the Veteran has an additional disability (i.e. the amputation of the toes) that was "caused" by the VA care.  To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care to the Veteran's condition after such care has stopped.  Actual causation is required, meaning the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care and that the Veteran has an additional disability does not establish cause.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(b) (2015).  

Second, it must be shown either A) that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment; or B) that the additional disability was an event not reasonably foreseeable.  An event not reasonably foreseeable is to be based in each claim on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 U.S.C.A. § 1151 (West 2014).

Several medical opinions have been provided in this case.  A VA examiner in August 2008 was unable to provide a medical opinion as to whether it was as likely as not that the amputation of toes 2-5, right foot, was the result of carelessness, negligence, lack of proper skill, or error in judgement (or similar instance of fault) without resorting to mere speculation.  In January 2010, another VA examiner reviewed the Veteran's VA claims file and determined that there was no carelessness, negligence, lack of proper skill, or error in judgment during the initial surgery or post-operatively, as there was adequate circulation of the toes at that time.  The examiner concluded that the change in vascular status may have been secondary to the post-operative trauma when he fell, causing some torquing of the toes and pins, or some delayed vasoconstrictive response to the surgery.  From the record, such would not have been predictable, however the examiner explained that the procedure in question has a known complication of ischemia in the toes.

During a May 2012 informal conference, it was noted that several issues were raised by the Veteran in response to the January 2010 report, and it was agreed that his VA claims file would be sent to a VA examiner to address those concerns.  The Veteran took issue with the initial assessment that his smoking history or subsequent bumping of the right foot may have led to the formation of gangrene when a similar left foot procedure, conducted seven weeks prior, was free of such complications.  He also noted that he was not diagnosed with pulmonary vascular disease (PVD), and as such a vascular complication due to smoking was not a substantive theory.  He added that he may not have bumped his foot had he been provided a wheelchair as opposed to crutches.  As to the plastic cast, he avered that the decision to place a plastic cast on the right foot on July 21, 2004, after the removal of K-wire, may have resulted in poor circulation.  He questioned the size of the K-wire, the length of the surgery as compared to his prior left foot procedure, and argued that gangrene following hammertoe surgery is a known complication.

In response, VA requested an additional opinion, albeit from the same examiner who provided the opinion in January 2010, to address the Veteran's concerns.  She indicated that it was not possible to say whether smoking may have had an impact on the right foot procedure but not the left, adding that the vascular supply may have been damaged by smoking in a non-symmetrical way.  She indicated that the accepted post-operative care following hammertoe surgery is weight-bearing in a post-operative shoe or walking boot.  Importantly, it was noted that a wheelchair was not an accepted practice, per the examiner.  As to the issue of the cast, she noted that such was standard procedure for patients who have injured themselves, post-operatively, as was the case here.  As to wire size, she indicated that wire size for each surgery was identical.  With regard to the extended surgery time, she noted that the reports do not indicate tourniquet time, and she was unable to explain the difference in length for the two procedures (left and right foot).

As noted above, VA requested an independent medical opinion in June 2015 so as to determine whether it was at least as likely as not that the Veteran has additional, chronic disability to the right foot (amputation of toes 2-5) as the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care.  The Board also asked the specialist to opine as to whether the amputation of the Veteran's toes was a reasonably-foreseeable outcome following his hammertoe surgery.

After reviewing the Veteran's claims file, the specialist, an orthopedic surgeon, concluded that the Veteran's amputations were not the result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in this case.  In support, the specialist explained that the Veteran admitted that he fell following his surgery with K wires extending out from his toe as a result.  The toe dehisced at that time.  Such a fall, per the specialist, would have traumatized the digits which contained these wires.  Any movement, displacement of these wires, no matter how minimal, in the immediate post-op period could potentially comprise the vascular supply to the digits, ultimately causing gangrene.

It was then noted that a culture was taken upon the Veteran's return to the hospital, and that fecal matter was indicated in the surgical site.  The presence of fecal matter "definitely contributed to [the] ultimate outcome no matter what antibiotics he was on."  The Veteran, in a November 2015 statement, noted that he had not seen the presence of fecal matter at the surgical site in lab reports of record.  The Board points to September 2004 lab report in which fecal matter was indeed identified.

Returning to the independent medical opinion, the specialist explained that amputation of digits is a potential complication in patients who are diabetic, or who have known peripheral vascular disease.  He acknowledged that the Veteran was not diagnosed with either condition in the documents of record, but found that his smoking was nevertheless a risk factor, explaining that on its own, smoking may not have led to this outcome, but when coupled with the trauma from the fall and the resultant wound, it does become a factor.  Also noting that swelling would have been present following this type of surgery, the specialist explained that the chances of amputation were increased considering these additional factors.  The specialist also noted that, aside from the above, the chance of infection with any hammertoe surgery can lead to amputation.  As such, amputation was a reasonably foreseeable outcome of this procedure.

As such, the Board can only conclude that the evidence does not support the Veteran's contention that his amputation was not the result of negligence by VA in providing the Veteran's medical care.  It is the responsibility of medical professionals, not the Board, to assign medical diagnoses based upon all the pertinent medical evidence, including signs and symptoms and laboratory testing, as appropriate.   Further, there is no evidence of record to support the Veteran's contention that, but for VA failing to provide a wheelchair, he would not have re-injured his foot.  On the contrary, evidence establishes that providing a wheelchair is not standard practice following hammertoe surgery.

As a layperson with no demonstrated medical expertise, the Veteran is not competent to render a complex medical opinion as to the ultimate cause of his toe amputations.  Although there is no categorical requirement of "competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis, more than a mere assertion on the part of a claimant is required to establish either a current diagnosis or a nexus between a diagnosis and an event, such as an injury, in service."  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007)).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Id.   As such, to the extent that the Veteran believes that the amputation of his toes were the result of negligence on the part of VA, he lacks the medical expertise to competently provide such evidence of record.  Nevertheless, given the location of the amputations and the allegations he made with regard to his hammertoe surgery, an expert medical opinion was sought.  This opinion was thorough and directly addressed the question at hand.

As to the Veteran's other claims, the Board notes once again that a VA medical opinion provided in January 2010 noted that it was not possible to say whether smoking may have had an impact on the right foot procedure but not the left, adding that the vascular supply may have been damaged by smoking in a non-symmetrical way.  The examiner further indicated that the accepted post-operative care following hammertoe surgery is weight-bearing in a post-operative shoe or walking boot, which was the case here.  As to the issue of the cast, she noted that such was standard procedure for patients who have injured themselves, post-operatively, as was also the case here.  As to wire size, she indicated that wire size for each surgery was identical.

In this case, there is simply no medical evidence to show that the amputation of toes 2-5, right foot, is in any way the result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in providing care to the Veteran.  As set forth above, merely showing that the Veteran received care and that he has an additional disability does not establish cause.  38 C.F.R. § 3.316(c).  Finally, the evidence does not support in any way the proposition that the Veteran's amputation was an event not reasonably foreseeable, and the Veteran has not suggested that he did not consent to the surgery.  In summary, none of the elements which form a successful claim for benefits under 38 U.S.C.A. § 1151 are shown here.  The preponderance of the evidence is against the claim and VA compensation benefits for amputation of toes 2-5, right foot, must be denied.


ORDER

Compensation under 38 U.S.C. § 1151 for amputated toes following hammertoe surgery, right foot, which was provided by the VA Medical Center staff in San Fransisco, California, in July 2004 is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


